Exhibit 10.05

March 30, 2010

Michael Dodd

LeapFrog Enterprises, Inc.

6401 Hollis Street

Emeryville, CA 94608

 

Re: LeapFrog Enterprises, Inc. Executive Management Severance and Change in
Control Benefit Plan

Dear Michael:

You previously have been designated by LeapFrog Enterprises, Inc. (the
“Company”) as an “Eligible Employee” under the LeapFrog Enterprises, Inc.
Executive Management Severance and Change in Control Benefit Plan (the “Plan”).
Section 7(b) of the Plan permits the Company to amend the Plan at any time up
until the period (the “Change in Control Period”) beginning three months before
and ending twelve months after a “Change in Control.” During a Change in Control
Period, the Company may not amend the Plan in any way that adversely affects any
Eligible Employee’s benefits under the Plan without the express written consent
of the Eligible Employee.

As permitted by Section 7(b) of the Plan, the Company hereby amends the Plan, as
it applies to you, by amending the definition of “Good Reason Resignation” in
Section 2(j) to read in its entirety as follows (underlined text indicates
changes), effective February 9, 2010:

(j) “Good Reason Resignation” means a voluntary termination of employment by an
Eligible Employee within sixty (60) days after the occurrence of one of the
following events without the Eligible Employee’s consent:

(i) a material diminution in the Eligible Employee’s authority, duties, or
responsibilities (subject to the clarification in the immediately following
sentence);

(ii) a reduction in the Eligible Employee’s Base Salary in an amount greater
than ten percent (10%) of the Eligible Employee’s Base Salary prior to such
reduction, unless the Base Salary of other similarly-situated employees of
LeapFrog is reduced by at least the same percentage;

(iii) a change in the geographic location of the Eligible Employee’s workplace
by more than fifty (50) miles from its previous location; or



--------------------------------------------------------------------------------

(iv) a material breach by the Company of the agreement under which the Eligible
Employee is employed.

For the avoidance of doubt, any Change in Control, immediately following which
the Eligible Employee does not hold the senior-most position in his or her
functional area in the surviving top-most parent company (disregarding for these
purposes any company that is an investment fund or other non-operating company),
whether public or private, and does not report directly to the chief executive
officer of such top-most parent company shall be regarded as a material
diminution in the Eligible Employee’s authority, duties or responsibilities for
purposes of this definition, provided that the Eligible Employee, as a condition
of resigning for Good Reason on such basis, shall first have remained in
employment with the Company, or its successor, on a full time basis (or on a
less than full time basis, as the Company or its successor shall determine),
with a Base Salary that is no less than it was immediately prior to the Change
in Control (unadjusted for employment on a less than full time basis), for a
period of six (6) months (or such shorter period as the Company or its successor
shall determine) in order to provide transition support to the Company or its
successor.

Prior to any Good Reason Resignation, the Eligible Employee must provide written
notice to the Company of the existence of the Good Reason event within thirty
(30) days following the initial existence of the event, and the Company shall
have a period of thirty (30) days following such notice to cure the event. If
the event is cured within such time period, the Eligible Employee shall not be
entitled to terminate his or her employment pursuant to a Good Reason
Resignation.

Should you have any questions about the foregoing amendment, please let me know.

 

Sincerely,

/s/ William B. Chiasson

William B. Chiasson

Chief Executive Officer and President